Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 16770942 filed on 06/08/2020.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 07/05/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
            Claim 2 recites the limitation “a second ring portion comprising the single small  Josephson junction”.  The metes and bounds of the claimed limitation can not be determined for the following reasons: “the single small Josephson junction” has not been defined before and lacks proper antecedent basis.
            If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.
In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112, any subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frattini et al. (“3-wave mixing josephson junction dipole element”, May 31/2017).
Regarding independent claim 1, Frattini et al. teach a superconducting device comprising: 
two nodes (Fig. 1a, top and bottom nodes); and 
a Josephson junction (Fig. 1(a), element Ej) coupled between the two nodes, wherein the Josephson junction is characterized by a superconducting phase difference, φ (Page 1-2, element φ), 
wherein the superconducting device has a potential that varies as a function of the superconducting phase difference, φ, and has a single potential well, wherein the potential has a non-zero φ.sup.3 term and a φ.sup.4 term that is equal to zero (Page 1, Col. 2 , Page 2, Col. 1, Equation 2, Fig. 1(b)).
Regarding claim 2, Frattini et al. teach wherein the Josephson junction is a single small Josephson junction (Fig. 1(a), Page 1, Col. 2) and the superconducting device further comprises: a superconducting ring (Fig. 1(a)) connected between the two nodes, the superconducting ring comprising: a first ring portion comprising a plurality of large Josephson junctions (Fig. 1(a), elements Ej) connected in series, wherein each large Josephson junction of the plurality of large Josephson junctions has the same tunneling energy (Fig. 1(a), Pages 1-2); and a second ring portion comprising the single small (Fig. 1(a), elements αEj) Josephson junction in parallel with the plurality of large Josephson junctions between the two nodes, wherein the single small Josephson junction has a tunneling energy less than the tunneling energy of each large Josephson junction (Page 1, Cols. 1-2).
Regarding claim 3, Frattini et al. teach further comprising a magnetic flux generation device positioned in proximity to the superconducting ring and configured to generate an external DC magnetic flux through the superconducting ring (Fig. 1(a)(b), element Φext , Page 1).
Regarding claim 4, Frattini et al. teach wherein the plurality of large Josephson junctions consists of three large Josephson junctions (Fig. 1(a)).
Regarding claim 5, Frattini et al. teach wherein the three large Josephson junctions are formed from two Dolan bridges (Fig. 1(a), Pages 1-2).
Regarding claim 6, Frattini et al. teach wherein a tunneling energy of the single small Josephson junction is less than a tunneling energy of each individual large Josephson junction (Page 1, Cols. 1-2, Page 2, Col. 1).
Regarding claim 7, Frattini et al. teach wherein the tunneling energy of each individual large Josephson junction is E.sub.J. the time, the tunneling energy of the single small Josephson junction is αE.sub.J, where α is less than 0.50 and greater than 0.20 (Page 1, Cols. 1-2, Page 2, Col. 1).
Regarding claim 8, Frattini et al. teach  wherein α is approximately equal to 0.29 and the external DC magnetic flux is 0.41 Φ.sub.0, where Φ.sub.0 is the magnetic flux quantum (Page 1, Cols. 1-2, Page 2, Col. 1).



Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813